Exhibit 10.2

SECURITIES MATTERS AGREEMENT

THIS SECURITIES MATTERS AGREEMENT (“Agreement”) is made and entered into as of
June 15, 2012 (“Effective Date”) by and between G REIT—Western Place, LP, a
Texas a limited partnership (“G REIT”), and The American Recovery Property
Trust, Inc. (“ARPT”).

RECITALS

A. G REIT and ARPT are parties to that certain Agreement of Sale of even date
herewith (the “Purchase Agreement”), pursuant to which G REIT has agreed to
transfer and convey, and ARPT has agreed to purchase, certain Property, in
exchange for the issuance by ARPT to G REIT of Shares of ARPT (the “Shares”).

B. It is a condition precedent to ARPT’s obligation to consummate the
transactions contemplated by the Purchase Agreement that the parties hereto
enter into this Agreement.

C. Capitalized terms used herein that are not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, G REIT and ARPT agree as follows:

1. Investment Representations and Warranties of G REIT. G REIT represents and
warrants to ARPT as set forth below in this Section 1, which representations and
warranties are true, accurate and complete as of the Effective Date:

1.1 G REIT understands and acknowledges that the Shares have no voting rights
and will therefore have no power to affect or control the management of ARPT. G
REIT further understands and acknowledges that the Shares will be afforded
voting rights only after a registration statement filed under the Securities Act
of 1933, as amended (the “Securities Act”), is registered and declared effective
by the SEC with respect to the Shares. G REIT further understands and
acknowledges that ARPT has no obligation to file a registration statement or
take any other action to either register the Shares pursuant to any applicable
securities laws or take any other action to cause the Shares to have voting
rights.

1.2 The issuance of the Shares by ARPT to the G REIT pursuant to the Purchase
Agreement is made in reliance upon G REIT’s representation to ARPT, which G
REIT’s hereby confirms, that the Shares to be received by G REIT will be
acquired for investment for G REIT’s own account, not as a nominee or agent, and
not with a view to the sale or distribution of any part thereof, and that G REIT
has no present intention of selling, granting any participation in, or otherwise
distributing any of the Shares. By executing this Agreement, G REIT further
represents that it has no contract, undertaking, agreement or arrangement with
any person or entity to sell, transfer or grant participation to such person or
to any third person, with respect to any of the Shares or any rights therein.

1.3 G REIT understands and acknowledges that the issuance and sale of the Shares
pursuant to the Purchase Agreement will not be registered under the Securities
Act on the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration pursuant to Section 4(2) of the
Securities Act and that the Shares may not be resold except pursuant to the
terms hereof and upon their subsequent registration or pursuant to an exemption
from the registration requirements, and that ARPT’s reliance upon such exemption
is predicated upon G REIT’s representations as set forth in this Agreement.



--------------------------------------------------------------------------------

1.4 (i) G REIT has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Shares; (ii) G REIT has received all the information it has
requested from ARPT and that it considers necessary or appropriate for deciding
whether G REIT should obtain the Shares; (iii) G REIT has had the opportunity to
discuss ARPT’s business, management, and financial affairs with ARPT’s
management; (iv) G REIT has the ability to bear the economic risks of its
prospective investment; and (v) G REIT is able, without materially impairing its
financial condition, to hold the Shares for an indefinite period of time and to
suffer a complete loss on its investment.

1.5 G REIT presently qualifies, and will qualify as of the Closing Date, as an
“accredited investor” within the meaning of Regulation D of the rules and
regulations promulgated under the Securities Act.

2. Transfer Restrictions; Put Right; Call Right.

2.1 Transfer Restriction. Notwithstanding anything to the contrary contained
herein, G REIT covenants that except for transfers made in accordance with
Sections 2.2 or 2.3 hereof, it will not sell, transfer, convey, hypothecate,
encumber or otherwise dispose of any of the Shares received by it pursuant to
the terms of the Purchase Agreement unless: (i) there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement; or (ii) the Shares can be transferred under applicable securities law
and G REIT has delivered to ARPT an opinion of counsel, satisfactory to ARPT
that such disposition will not require registration of such securities under the
Securities Act, provided, however, that G REIT agrees to indemnify ARPT for all
costs and expenses incurred (including attorney’s fees) in the event that any
such transfer violates any securities law.

2.2 G REIT Put Right.

2.2.1 G REIT shall have the right to cause ARPT to repurchase all (but not less
than all) of the Shares on the day which is one day prior to the second
anniversary of the Effective Date (the “Put Date”) pursuant to the terms of
repurchase described herein (the “Put Right”) provided that all of the following
conditions have been satisfied:

(a) As of the Put Date no registration statement has been filed under the
Securities Act covering the Shares or, as of the Put Date, such registration
statement is no longer in effect;

(b) G REIT shall have provided written notice to ARPT on or before the day that
is sixty (60) days prior to the second anniversary of the Effective Date (the
“Put Notice Date”) of its intention to exercise its Put Right without condition
or qualification; and

(c) G REIT is able to represent and warrant to ARPT, as of the Put Date, that it
holds good and marketable title to the Shares and is able to transfer the Shares
free and clear of any liens and encumbrances.

Notwithstanding anything herein to the contrary, including Section 3.11, in the
event that the Put Date falls on a Saturday, a Sunday, a federal or New York,
Texas or California, legal holiday or a date which banks located in New York,
Texas or California, are not open for business, then such date shall be moved
forward to the latest business day prior to the second anniversary of the
Effective Date.

2.2.2 Put Right Repurchase. Pursuant to exercise of G REIT’s Put Right the
repurchase price for all of the Shares shall be $12,000,000 to be paid in cash.
Upon the delivery by G REIT of the Shares to ARPT, free and clear of all liens
and encumbrances, which delivery shall include the making by G REIT of all
customary representations and warranties to ARPT as ARPT may reasonable request,
to the address indicated on the signature page of this Agreement or to such
other or additional addresses as designated by ARPT, ARPT shall deliver the cash
consideration to G REIT.

2.3 ARPT Call Right. If no registration statement has been filed under the
Securities Act covering the Shares or such registration statement is no longer
in effect and G REIT has not otherwise exercised its Put Right, ARPT shall have
the right to repurchase all (but not less than all) of the Shares (i) on any
date prior to and including the second anniversary of the Effective Date, or
(ii) on any date on or after September 30, 2014 and prior to and including
December 31, 2014 (the “Call Right”) by providing written notice to G REIT of
its intention to exercise the Call Right thirty (30) days prior to the date on
which the Call Right repurchase shall take place (the “Call Date”).

 

2



--------------------------------------------------------------------------------

2.3.1 Call Right Repurchase. If the Shares are repurchased pursuant to the
exercise of ARPT’s Call Right, then the repurchase price for all of the Shares
shall be $12,000,000, less any cost to remove or extinguish any lien or
encumbrance which may affect the Shares at the time of such repurchase.
Following ARPT’s notice of its intention to exercise the Call Right, G REIT
shall be obligated to delivery the Shares to ARPT on the Call Date, free and
clear of all liens and encumbrances, which delivery shall include the making by
G REIT of all customary representations and warranties to ARPT as ARPT may
reasonably request, and to the address indicated on the signature page of this
Agreement or to such other address as designated by ARPT, ARPT shall deliver the
cash consideration to G REIT. Following the delivery of the Shares by G REIT in
accordance with the terms of this Section 2.3.1, ARPT shall deliver the cash
consideration to G REIT.

2.4 Legends. All certificates for the Shares to be issued to G REIT hereunder
shall bear the following restrictive legends:

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED IN CONTRAVENTION OF
THAT CERTAIN SECURITIES MATTER AGREEMENT DATED JUNE         , 2012 BETWEEN G
REIT LIQUIDATING TRUST AND THE AMERICAN RECOVERY PROPERTY TRUST, INC.).

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SECURITIES MAY NOT BE TRANSFERRED
UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER
OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
REGISTRATION UNDER THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT OR UNLESS SOLD PURSUANT TO RULE 144 OF THE ACT.”

The certificates evidencing the Shares shall also bear any legend required by
the Commissioner of Corporations of the State of California or required pursuant
to any state, local or foreign law governing such securities.

2.5 Removal of Legends. The legends set forth in Section 2.5 shall be removed
and ARPT shall issue a certificate without such legend to the holder of Shares
upon which it is stamped, if: (i) the shares represented by such certificate
have been repurchased by ARPT pursuant to Section 2.2 or 2.3, or (ii) the shares
represented by such certificate have been sold pursuant to an effective
registration statement under the Securities Act.

3. Miscellaneous.

3.1 Time is of the essence of each provision of this Agreement.

3.2 Any notice, demand, request or other communication which either party hereto
may be required or may desire to give under this Agreement shall be in writing
and shall be deemed to have been properly given if (a) hand delivered (effective
upon delivery), (b) sent by a nationally recognized overnight delivery service
(effective one (1) business day after delivery to such courier for overnight
service) or (c) sent by facsimile (effective upon receipt of mechanical
confirmation of transmission) provided that a confirmation copy of such
facsimile notice is sent by one of the other methods listed herein, in each
case, prepaid and addressed in accordance with the addresses provided on the
signature page of this Agreement or to such other or additional addresses as
either party might designate by written notice to the other party.

 

3



--------------------------------------------------------------------------------

3.3 This Agreement shall be binding upon, and shall be enforceable by and inure
to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that this Agreement
may not be assigned (except by operation of law) by any party without the prior
written consent of the other party, and any attempted assignment without such
consent shall be void and of no effect, except that ARPT, may assign its rights
and obligations hereunder to an affiliate of ARPT without G REIT’s consent.

3.4 Subject to the terms and conditions of Section 3.3 hereof, this Agreement
and all provisions hereof shall extend to, be obligatory upon and inure to the
benefit of only the parties hereto and the respective heirs, legatees,
successors and permitted assigns of the parties hereto.

3.5 Except as provided herein, this Agreement together with the Purchase
Agreement and the schedules and exhibits thereto, contain the entire agreement
between the parties relating to the matters addressed herein and it supersedes
all prior discussions, undertakings and agreements between the parties hereto
related to the subject matter hereof.

3.6 This Agreement shall be governed by and construed in accordance with the
laws of the State of California.

3.7 If any of the provisions of this Agreement or the application thereof to any
persons or circumstances shall, to any extent, be deemed invalid or
unenforceable, the remainder of this Agreement and the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable shall not be affected thereby.

3.8 This Agreement and any document or instrument executed pursuant hereto may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.

3.9 If either party institutes a legal action against the other relating to this
Agreement or any default hereunder, the nonprevailing party to such action will
reimburse the prevailing party for the reasonable expenses of prosecuting or
defending such action, including, without limitation, attorneys’ fees, and
disbursements and mediation, arbitration and court costs.

3.10 This Agreement shall not be construed more strictly against one party than
against the other merely by virtue of the fact that the Agreement may have been
prepared primarily by counsel for one of the parties, it being recognized that
both ARPT and G REIT have contributed substantially and materially to the
preparation of this Agreement.

3.11 If, under the terms of this Agreement and the calculation of the time
periods provided for herein, any date to be determined under this Agreement
should fall on Saturday, a Sunday, a federal or New York, Texas or California,
legal holiday or a date which banks located in New York, Texas or California,
are not open for business, then such date shall be extended to the next business
day.

3.12 A facsimile or photocopy signature on this Agreement, any amendment hereto,
or any notice delivered hereunder shall have the same legal effect as an
original signature; provided, however, that nothing herein shall excuse either
party from its obligation to deliver an original signature on any document that
is intended to be recorded or filed; any notice permitted or required to be
delivered hereunder may be delivered by the attorney for either party hereto.

3.13 The parties shall keep the terms of this Agreement confidential (and ARPT
shall keep information it learns about the Property confidential, excluding
information that is part of a public record) and shall not disclose such terms
and, in the case of ARPT, information, to any other parties without the other
party’s prior written consent, which consent shall be in each party’s sole
discretion; provided, however, that each party may, without obtaining such prior
written consent, make such disclosures as may be required by applicable laws or
agreements by which such party is bound, and to each such party’s existing and
potential managers, members, investors, officers, lenders, employees, attorneys,
accountants, appraisers, insurance advisors, consultants and similar third party
professionals. Notwithstanding the foregoing, the parties to this Agreement (and
each employee, representative or other agent of the parties) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure provided for therein; provided, however, that no party (nor any
employee, representative, or other agent thereof) shall disclose any information
to the extent that such disclosure could result in a violation of any federal or
state securities law.

 

 

4



--------------------------------------------------------------------------------

3.14 PURCHASER AND SELLER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY PURCHASER AND SELLER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. SELLER OR PURCHASER, AS APPLICABLE, IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY PURCHASER OR SELLER, AS APPLICABLE.

3.15 The titles and captions of the Sections and paragraphs of this Agreement
are included for convenience of reference only and shall have no effect on the
construction or meaning of this Agreement.

3.16 No provision of this Agreement is intended, nor shall it be interpreted, to
provide or create any third party beneficiary rights or any other rights of any
kind in any customer, affiliate, stockholder, partner, member, director, officer
or employee of any party hereto or any other person or entity.

3.17 No amendment or modification of this Agreement shall be deemed effective
unless it is in writing signed by ARPT and G REIT.

3.18 The excuse or waiver of the performance by a party of any obligation of the
other party under this Agreement shall only be effective if evidenced by a
written statement signed by the party so excusing or waiving. No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by G REIT or ARPT of any one breach shall be construed as a waiver of any
preceding or succeeding breach of any covenant or condition of this Agreement.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ARPT:     GREIT: The American Recovery Property Trust, Inc.    

GREIT – Western Place, LP, a Texas

limited partnership

By:   /S/ Todd Mikles     By:   GREIT – Western Place GP, LLC, a Name:   Todd A.
Mikles       Delaware limited liability company, its Title:   President      
General Partner                     By:  

G REIT Liquidating Trust, a

          Maryland trust, its sole member                       By:            
    Gary T. Westcombe, Trustee             Notice Address:     Notice Address:  
  750 B Street, Suite 3300       San Diego, CA 92101       Phone Number: 619)
231-4210    

Phone Number:

   

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ARPT:     GREIT: The American Recovery Property Trust, Inc.    

GREIT – Western Place, LP, a Texas

limited partnership

By:         By:   GREIT – Western Place GP, LLC, a Name:           Delaware
limited liability company, its Title:           General Partner                
    By:  

G REIT Liquidating Trust, a

          Maryland trust, its sole member                       By:  
/S/ Gary T. Westcombe             Gary T. Westcombe, Trustee             Notice
Address:     Notice Address:     1551 N. Tustin Ave., Suite 200 750 B Street,
Suite 3300     Santa Ana, CA 92705 San Diego, CA 92101       Phone Number: 619)
231-4210     Phone Number:   (949) 296-7555

 

7